Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Amendment Entry

1.	Applicants amendment filed 11/11/20 is acknowledged. In the amendment filed therein claims 36 and 41 were modified. Claims 3 and 6-30 have been canceled without prejudice or disclaimer. Currently, claims 1, 2, 4-5, and 31-45 are pending.

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1 and 31-45) and Species (a) SEQ ID NO: 3 (claims 1, 31-37, and 41-44) in the reply filed on 11/11/20 is acknowledged.
3.	The requirement is till deemed proper and is therefore made FINAL.

4.	Claims 2, 4, 5, 38-40, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/20.
5.	Currently claims 1, 31-37 and 41-44 are under consideration.



Information Disclosure Statement
6.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered.
7.	The Information disclosure Statement (IDS) filed on 7/26/18 has been considered as to the merits before the First Action. 
Abstract
8.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Specification
9.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
10.	The use of the term TWEEN, which is a trade name or a mark used in commerce, has been noted in this application. For example, see page 40 line 30, page 42 line 20, page 43 line 20, and page 49 line 23. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 31-37, and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	Claims 1, 35, 36, 37, and 41 recite the phrase "fragments and variants thereof”, however it is unclear how to define fragments, variants, and/or partial peptides that are considered to relate to the recited markers in the instantly claimed method. The specification does not teach examples of the required components of the recited "fragments and variants thereof” that contain conserved regions allowing for the claimed detection procedure. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


12.	Claims 1, 31-37, and 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

any and all “fragment(s) thereof or variant(s) thereof of SEQ ID NO:3. Therefore the written description does not reasonably convey the claimed subject matter to one of ordinary skill in the art.  Neither the specification nor the claims exemplify "fragment(s) thereof or variant(s) thereof” in samples with differential measurements in disease as compared to normal samples. 
 There is no guidance as to what portions of the "fragments, fragment(s) thereof, or variant thereof” are or how much modification can occur while maintaining product characteristics with respect to the instant invention.  
There is no guidance as to what "fragments, fragment(s) thereof, or molecular variant thereof” if any can be produced and utilized for the intended purpose. The specification does not include structural examples of binding antibodies to fragments or variants of SEQ ID NO:3, in fact no peptide sequence other than full length SEQ ID NO:3 is included in the disclosure. Thus, the resulting "fragments, fragment(s) thereof, or variant(s) thereof” having specified binding characteristics could result in any number of complexes not taught and enabled by the specification.  
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). 
See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).  
Without a sequence or examples of "fragments, fragment(s) thereof, or molecular variant thereof”, the skilled artisan cannot envision the detailed structure of the partial peptides of SEQ ID NO:3 as claimed, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of production and or isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  
The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. Therefore the full breadth of the claims, reading on the claimed "fragments, fragment(s) thereof, or variant thereof” does not meet the written description provision of 35 USC 112, first paragraph.

9.	Claims 1, 31-37, and 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In particular, claims 1, 31-37, and 41-43 are drawn to methods of diagnosing and treating patients with a metastatic disease. Wherein SEQ ID NO:3 fragments or variants thereof are measured and employed to diagnose said patient. The claims read on detecting "fragments, fragment(s) thereof, or variant thereof”. The method encompasses the measurement of the various unspecified compositions. Therefore, the actual determined peptide has not been identified.  Also, the employed antibodies have not been deposited (produced) or demonstrated in the claimed method. The antibody production and utility method that Applicant intends to claim is ambiguous and has not been identified by the specification. The claims and specification fail to provide the identity or structure of this antibody recognition site.  
The specification does not state the identity to a deposited antibody, amino acid sequence, or any structural characteristics of antibodies that has the claimed characteristics (allowing for the detection of fragments or variants of SEQ ID NO:3, further demonstrating differential measurements in metastatic disease. 


In view of the lack of evidence, it is apparent that Applicants were not in possession of the claimed method measuring SEQ ID NO:3 fragments or variants, at the time of filing the instant application. It is not clear that Applicant has identified a single antibody protein configuration that meets the claimed “fragment or variant” limitations.  
The skilled artisan cannot envision the detailed structure of the infinite possible antibodies or amino acid sequences, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention. The antibody structure is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. 
The antibody activity characteristics and tail domain requirements distinguish the antibody only by what it does, i.e., protein activity, which are purely functional distinctions. Even where there is an actual reduction to practice; which may demonstrate possession of an embodiment of an invention, it does not necessarily describe what the claimed invention is.  
 See also, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), where the court held that a generic statement which defines a genus of a compound/seq.id/etc. by only their functional activity does not provide an adequate written description of the genus.
          The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules, usually defined by a sequence, falling within the scope of the claimed genus.  At section B(1), the court states that "An adequate written description ...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
Thus a skilled artisan cannot envision all the contemplated recognition sequence sites by the detailed chemical structure of the claimed antibody, therefore conception cannot be achieved until reduction to practice has occurred.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. 
Applicant does not provide guidance for the above noted monoclonal and or polyclonal antibodies and provides no guidance as to what modifications or structure are important for the predictable function of the measured SEQ ID NO:3 "fragments, fragment(s) thereof, or variant thereof”. Very different structures may be found on antibodies with the same specificity.  
H chains can combine with the same VL chain to produce antibody binding sites with nearly the same size, shape, antigen specificity, and affinity.  A similar phenomenon can also occur when different VH sequences combine with different VL sequences to produce antibodies with very similar properties. 
These observations indicate that divergent variable region sequences, both in and out of complementarily determining regions, can be folded to form similar binding site contours, which result in similar immunochemical characteristics.   Conversely, similar structure may be found on antibodies having different specificities.  
In the recent court decision of Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004), claims which recite a genus of antibodies that bound to a mouse antigen were found to be unpatentable, because the corresponding human antigen had not been adequately characterized.  This is the same issue currently at hand.  The antibody antigen (protein structure) has not been identified in the disclosure. 
Accordingly, the art indicates that it would require undue experimentation to formulate and use a successful antibody binding composition without prior demonstration of efficacy.  
The instant disclosure has not addressed the issues taught in the prior art as crucial to the discovery and utility of an antibodies specific for SEQ ID NO:3 fragments thereof and variants thereof.
The nature of the invention- the invention is directed to an unidentified antibody composition and unidentified fragments/variants.
The state of the prior art- the prior art of record fails to disclose the particular antibody or fragment/variant meeting the claimed limitations.  

The amount of direction or guidance present- appropriate guidance is not provided by the specification for the claimed antibodies/fragments/variants.    
The presence or absence of working examples- working examples are not provided in the specification that identify and/or exemplify the claimed antibodies/fragments/variants.    
The quantity of experimentation necessary- it would require undue amount of experimentation for the skilled artisan to make and use the antibodies, fragments, and variants as claimed.
The relative skill of those in the art-the level of skill in the art is high.
The breadth of the claims- as recited, the instant claims are directed to antibodies for SEQ ID NO:3 "fragments, fragment(s) thereof, or variant thereof”, but does not teach the actual antibody or peptide sequence. 
While it is not necessary to show working examples for every possible embodiment, there should be sufficient teachings in the specification that would suggest to the skilled artisan that the breadth of the claimed antibody is enabled.  This is not the case in the instant specification.    
In view of the teachings of In re Wands, 8 USPQ2d 1400, it has been determined that the level of experimentation required to enable the breadth of the claims is undue.  



Therefore, in view of the insufficient guidance in the specification, extensive experimentation would be required to enable the claims and to practice the invention as claimed.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onganer et al. (Biochimica et Biophysica Acta, Vol.1760, 206, pages 415-420) in view of Vaux et al. (WO 09735962). 
ganer et al. discloses the application of a 14-mer AChE peptide of amino acid sequence AEFHRWSSYMVHWK in metastatic breast cancer cells and shows that the peptide potentiates the metastatic cell behavior of these cells. Onganer et al. concludes that the non-enzymatic function of AChE could be a novel target for clinical management of metastatic breast cancer. 
Onganer et al. differ from the instant invention in not specifically administering or treating the patient diagnosed with metastatic disease.
However, Vaux et al. disclose a peptide of amino acid sequence AEFHRWSSYMVHWK which is 100% identical to SEQ ID NO: 3 of the present application. The peptide is defined as an AChE 14-mer peptide. WO09735962 discloses an inhibitor of the biological activity of said peptide, said inhibitor may be an antibody, and the inhibitor is taught to be useful in treating cancer. Absent evidence to the contrary treating a subject identified as having SEQ ID NO:3 (Onganer et al.) with an inhibitor of SEQ ID NO:3 (Vaux et al.) is obvious.  
KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of an inhibitor as taught by Vaux et al. to the patient identified by Onganer et al. as diagnosed with a metastatic disease because Vaux et al. taught that inhibitors of SEQ ID NO:3 could be effective in treating the disease. See reference WO0935962. 


12.	For reasons aforementioned, no claims are allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
1/16/21

/LISA V COOK/Primary Examiner, Art Unit 1642